Darrell Hickman, Justice. Laurie Rone sued a fellow employee, Stanley Little, and two of her employers, H.R. Hospitality, Inc., and Shamrock Properties, Inc., for personal injury. The employers had a champagne party for their employees to celebrate the opening of the Sheraton Lakeside Resort in Hot Springs, Arkansas. Rone left the party with Little, who she says was intoxicated. According to her statement, Little lost control of the vehicle, which left the road, striking a telephone pole. Rone allegedly suffered serious and permanent injuries.  Pursuant to a joint motion, the trial judge dismissed H.R. Hospitality and Shamrock Properties, leaving Little as the only defendant in the lawsuit. Rone filed an appeal from this order, but it is not an appealable order. See ARCP Rule 54(b); Kilcrease v. Butler, 291 Ark. 275, 724 S.W.2d 169 (1987). Appeal dismissed. Purtle, J., not participating.